Mr. Justice Paxson
delivered the opinion of the court,
The subscription of Mr. Hamilton, made on the ninth day of June 1872 was conditional. The debt of the church at that time was about $14,000. Mr. Hamilton verbally subscribed $1000 on condition that “ the whole amount be raised.” It never was raised. On January 10th 1873 $7000 of the $14,000 had been subscribed. This included Mr. Hamilton’s subscription. On that day he was asked to pay this $1000. He said he would do so “ if several other gentlemen would pay theirs.” One only of them paid. Thus the matter stood at the time of Mr. Hamilton’s death. His executors *391are now called upon by the cburcb to pay this subscription. The court below gave judgment against them upon the case stated. This was error. The subscription was not binding upon Mr. Hamilton during his lifetime; as we have before said it was conditional; the subsequent promise to pay was conditional; the condition had never been performed. It was nudum pactum and imposed no liability upon Mr. Hamilton’s personal representatives after his death. It may be that he would have paid this $1000 had he lived. We .are not to interpret this subscription by what he might have done had his life been spared; nor by what the members of the church may think he intended to do. We must look only at what he contracted to do. We find no binding contract to pay. We are dealing with the subscription of a dead man; one too who appears to have been very generous to this church in his lifetime, and gave it a munificent donation by his will. But the law in distributing his estate knows nothing of generosity. It merely protects and enforces the legal rights of parties. It is our duty to see that no injustice is done to Mr. Hamilton’s estate. It was strongly urged upon the argument that the devise in Mr. Hamilton’s will in favor of the church fulfilled the condition of the subscription and made his estate liable. We are unable to see the force of this suggestion. The subscription -was to be good when the whole amount of the debt should be raised. Raised by whom ? Not certainly by himself. He was willing to contribute $1000 if other parties would contribute the residue of the debt. This is what the subscription meant. We need not enlarge upon this point. It is too plain.
The judgment is reversed, and judgment is ordered to be entered in favor of the defendants upon the case stated, with costs.